United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 19, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 02-21219
                        Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ONOFRE GUERRA, JR.,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-91-CR-59-2
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Onofre Guerra, federal prisoner # 02826-043, appeals from

the district court’s order denying his motion to correct or

modify his sentence.   Guerra argues that the plea agreement was

invalid and that his misprision of the felony conviction could

not be used as a sentencing enhancement for his instant drug and

money laundering conviction.   Guerra has filed a meaningless,

unauthorized motion, which the district court should have

dismissed for lack of jurisdiction.     See United States v. Early,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No.   02-21219
                                -2-

27 F.3d 140, 142 (5th Cir. 1994).   This court affirms the

judgment on this alternative basis.   See id.

     AFFIRMED.